Title: From Jonathan Trumbull, Jr. to Benjamin Tallmadge, 6 October 1782
From: Trumbull, Jonathan, Jr.
To: Tallmadge, Benjamin


                  Dear Sir
                     
                     Head Quarters 6th Octo. 1782
                  
                  I am directed by the Commander in Chief to acknowledge the Receipt of your favor of this Day by a Dragoon.
                  His Excellency thanks you for the Communication, & Begs your constant attention to the future obtaing every Information in your power.  I am &ca
                  
                     J. T——ll
                     
                  
               